Citation Nr: 0618287	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  06-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to service connection for a low back 
disorder.

(The issue of entitlement to vocational rehabilitation 
pursuant to Chapter 31, Title 38, United States Code, is the 
subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to April 
1972.  The veteran also had a subsequent period of service in 
a reserve component. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2005, the veteran expressed disagreement with the 
August 2005 rating decision that denied these claims.  No 
further action was taken by the RO.  Hence, these issues must 
be remanded to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, these issues are REMANDED for the following:

The RO should issue a statement of the 
case.  If the veteran files a timely 
substantive appeal as to any of these 
issues, those issues should be returned 
for review by the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


